DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3,5-16,18-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 8 and 14. The closest found prior art are Yoshimochi et al. (US 2020/0333993) in view of Hattori (US 2019/0364289).

Yoshimochi discloses method including image processing unit that sets region information in image and region data ([0007]).  Yoshimochi discloses region designation information including data indicating position for a pixel for a region such as coordinate data ([0056]). Yoshimochi discloses region data includes a region of interest ([0073] ) and region data includes identification information and position (x,y), and length ([0100-0102]). 

Hattori discloses method for generating media file including one or more pictures coded and stored such that picture is divided in coding order ([0027]). Hattori discloses ROI title set box that is stored as an internal format ([0263-0265]). Hattori discloses 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIVANG I PATEL/Primary Examiner, Art Unit 2619